         Case 7:20-cv-03811-KMK Document 36 Filed 07/27/21 Page 1 of 31




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ELIZABETH AMABLE and KAITLYN
 AMABLE, individually and on behalf of all others
 similarly situated,

                            Plaintiffs,                             20-CV-3811 (KMK)

                           -v-                                   OPINION & ORDER

 THE NEW SCHOOL,

                            Defendant.

Appearances:

Alec M. Leslie, Esq.
Sarah Westcot, Esq.
Philip L. Fraietta, Esq.
Bursor & Fisher, P.A.
New York, NY
Counsel for Plaintiffs

Jonathan M. Kozak, Esq.
Isaac J. Burker, Esq.
Susan D. Friedfel, Esq.
Jackson Lewis P.C.
White Plains, NY
Counsel for Defendant

KENNETH M. KARAS, District Judge:

       Elizabeth Amable and Kaitlyn Amable (“Plaintiffs”) bring this putative class action

against The New School (“Defendant”), alleging that Defendant’s transition to online classes in

the midst of the COVID-19 pandemic deprived students of the educational experience for which

they had bargained. Plaintiffs assert claims against Defendant for (1) breach of contract, (2)

unjust enrichment, (3) conversion, and (4) money had and received. Before the Court is

Defendant’s Motion To Dismiss the First Amended Complaint (the “Motion”). (See Not. of Mot.

(Dkt. No. 23).) For the following reasons, the Motion is granted.
         Case 7:20-cv-03811-KMK Document 36 Filed 07/27/21 Page 2 of 31




                                           I. Background

       A. Factual Background

       The following facts are drawn from Plaintiffs’ First Amended Complaint and are taken as

true for purposes of resolving the instant Motion.

       In January 2020, Plaintiff Kaitlyn Amable (“Amable”) began the spring 2020 semester as

an undergraduate student at The New School, a private university in New York City that enrolls

over 10,000 students and offers approximately 80 “different degree/diploma programs and

majors.” (First Am. Compl. (“FAC”) ¶¶ 2, 18, 23, 29 (Dkt. No. 14).) Amable was pursuing a

Bachelor of Fine Arts degree in Defendant’s “Communication Design” program, which “relies

extensively on in-person instruction, peer collaboration, and access to [Defendant’s] facilities.”

(Id. ¶¶ 17–18.) Amable and her mother, also a Plaintiff in this Action, collectively paid

Defendant approximately $15,000 in tuition and fees for the spring 2020 semester. (Id.)

       Although the spring semester began on January 21, 2020 and proceeded unremarkably

for the next eight weeks, the COVID-19 pandemic brought normal university operations to an

abrupt halt in mid-March. Defendant suspended in-person teaching for the remainder of the

spring semester. (See id. ¶¶ 9–10.) Thus, from March 12 until the end of the semester on May

11, all classes were conducted online. (Id. ¶¶ 8, 11.)

       Plaintiffs allege that by shifting its instruction to an online format, “Defendant did not

deliver the educational services, facilities, access and/or opportunities that [they] and the putative

class contracted and paid for.” (Id. ¶ 12.) In other words, Plaintiffs contend that under their

contractual agreement with Defendant, they agreed to pay tuition and fees in exchange for in-

person academic instruction and related services. (Id. ¶¶ 3, 15.) Plaintiffs do not pinpoint a

contractual provision that explicitly guarantees in-person instruction, but instead invoke various




                                                  2
         Case 7:20-cv-03811-KMK Document 36 Filed 07/27/21 Page 3 of 31




representations made in Defendant’s course catalog and other documents. (See id. ¶¶ 5–7.) The

spring 2020 course catalog (the “Course Catalog”), for example, allows students to search for

and select courses based on their preferred “Campus,” which includes either New York City,

Paris, or the “Online” campus. (Id. ¶ 6.) Amable’s course schedule for the spring 2020 semester

(the “Course Schedule”) indicated that each of her classes would take place on Defendant’s New

York City campus, as opposed to its “Online” campus. (Id. ¶ 23.) She therefore “understood and

believed that every course in which [she] enrolled was to be taught in-person.” (Id. ¶ 22.)

Plaintiffs also point to Defendant’s “Attendance Statement,” which emphasizes the importance of

regular class attendance and participation, (see id. ¶ 7), as well as certain promotional language

on Defendant’s website, which “markets [the] on-campus experience as a benefit of enrollment,

(id. ¶ 38). Plaintiffs allege that “the in-person nature of the courses was part of the benefit of the

bargain,” and they would not have paid the same amount in tuition and fees—if any—had they

known that part of the instruction would be delivered online. (Id. ¶ 22.)

       According to Plaintiffs, the transition to online instruction not only violated their

contractual agreement with Defendant, but also produced a learning environment that was

“subpar in practically every aspect.” (Id. ¶ 12.) In particular, Plaintiffs point to the “lack of

facilities, materials, and access to faculty,” as well as the lost “opportunity for collaborative

learning and in-person dialogue, feedback, and critique.” (Id.; see also id. ¶ 40.) They argue that

the remote instruction offered during the pandemic “[was] not even remotely worth” the amount

they contracted for and paid under the expectation that classes would be taught in-person. (Id.

¶ 40.) Yet, despite allegedly violating its contractual agreement with Plaintiffs and providing an

inferior alternative to regular, in-person instruction, Defendant has not refunded “any” of the

tuition or fees Plaintiffs paid for the spring 2020 semester. (Id. ¶ 14.) Plaintiffs maintain that




                                                   3
         Case 7:20-cv-03811-KMK Document 36 Filed 07/27/21 Page 4 of 31




although Defendant may “not have [had] a choice in cancelling in-person classes, it nevertheless

has improperly retained funds for services it [did] not provid[e].” (Id. ¶ 15.)

       Accordingly, Plaintiffs brought claims for (1) breach of contract, (2) unjust enrichment,

(3) conversion, and (4) money had and received on behalf of themselves and a putative class of

similarly situated individuals. (See id. ¶¶ 51–85.) They seek disgorgement of a pro-rated portion

of tuition and fees proportionate to the amount of time that classes were offered online “and

campus services ceased being provided.” (Id. ¶¶ 16, 63, 68, 78.) Plaintiffs also seek an order

certifying a class and subclass under Rule 23 of the Federal Rules of Civil Procedure,

compensatory and punitive damages, prejudgment interest, an order of restitution “and all other

forms of equitable monetary relief,” any injunctive relief deemed proper, and an order awarding

reasonable attorneys’ fees to the putative class counsel. (See FAC Prayer for Relief.)

       B. Procedural History

       Plaintiffs filed their initial Complaint on May 15, 2020, (Dkt. No. 1), and their First

Amended Complaint on September 2, 2020, (Dkt. No. 14). On September 16, 2020, Defendant

filed a pre-motion letter seeking leave to file a motion to dismiss, (Dkt. No. 15), to which

Plaintiffs responded the following week, (Dkt. No. 16). Following a pre-motion conference on

October 7, 2020, (see Dkt. (minute entry for Oct. 7, 2020)), the Court adopted a briefing

schedule for the instant Motion, (Dkt. No. 21). Pursuant to this schedule, Defendant filed the

instant Motion and supporting papers on November 20, 2020. (Dkt. Nos. 23–26.) Plaintiffs filed

their Opposition papers on December 23, 2020, (Dkt. Nos. 27–28), and, after receiving leave to

file an oversized brief, (Dkt. Nos. 29–30), Defendant filed its Reply on January 7, 2021, (Dkt.

No. 31). On February 2, 2021, Defendant provided notice of supplemental authority supporting

the instant Motion. (Dkt. No. 32). On March 26, 2021, Plaintiffs offered supplemental authority




                                                 4
         Case 7:20-cv-03811-KMK Document 36 Filed 07/27/21 Page 5 of 31




in opposition to same. (Dkt. No. 33.) On March 31, 2021, Defendant responded to Plaintiffs’

proffer of supplemental authority and offered additional authority in support of its Motion. (Dkt.

No. 34.) Finally, Defendant submitted an additional notice of supplemental authority on April

26, 2021. (Dkt. No. 35.)

                                            II. Discussion

       A. Standard of Review

       The Supreme Court has held that although a complaint “does not need detailed factual

allegations” to survive a motion to dismiss, “a plaintiff’s obligation to provide the ‘grounds’ of

his [or her] ‘entitle[ment] to relief’ requires more than labels and conclusions, and a formulaic

recitation of the elements of a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 555 (2007) (alteration omitted). Indeed, Rule 8 of the Federal Rules of Civil Procedure

“demands more than an unadorned, the-defendant-unlawfully-harmed me accusation.” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009). “Nor does a complaint suffice if it tenders naked assertions

devoid of further factual enhancement.” Id. (alteration and internal quotation marks omitted).

Rather, a complaint’s “[f]actual allegations must be enough to raise a right to relief above the

speculative level.” Twombly, 550 U.S. at 555. Although “once a claim has been stated

adequately, it may be supported by showing any set of facts consistent with the allegations in the

complaint,” id. at 563, and a plaintiff must allege “only enough facts to state a claim to relief that

is plausible on its face,” id. at 570, if a plaintiff has not “nudged [his] claims across the line from

conceivable to plausible, the[] complaint must be dismissed,” id.; see also Iqbal, 556 U.S. at 679

(“Determining whether a complaint states a plausible claim for relief will . . . be a context-

specific task that requires the reviewing court to draw on its judicial experience and common

sense. But where the well-pleaded facts do not permit the court to infer more than the mere




                                                   5
         Case 7:20-cv-03811-KMK Document 36 Filed 07/27/21 Page 6 of 31




possibility of misconduct, the complaint has alleged—but it has not ‘show[n]’—‘that the pleader

is entitled to relief.’” (alteration in original) (citation omitted) (quoting Fed. R. Civ. P. 8(a)(2)));

id. at 678–79 (“Rule 8 marks a notable and generous departure from the hypertechnical, code-

pleading regime of a prior era, but it does not unlock the doors of discovery for a plaintiff armed

with nothing more than conclusions.”).

        “[W]hen ruling on a defendant’s motion to dismiss, a judge must accept as true all of the

factual allegations contained in the complaint,” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per

curiam), and “draw[] all reasonable inferences in favor of the plaintiff,” Daniel v. T&M Prot.

Res., Inc., 992 F. Supp. 2d 302, 304 n.1 (S.D.N.Y. 2014) (citing Koch v. Christie’s Int’l PLC, 699

F.3d 141, 145 (2d Cir. 2012)). Additionally, “[i]n adjudicating a Rule 12(b)(6) motion, a district

court must confine its consideration to facts stated on the face of the complaint, in documents

appended to the complaint or incorporated in the complaint by reference, and to matters of which

judicial notice may be taken.” Leonard F. v. Isr. Disc. Bank of N.Y., 199 F.3d 99, 107 (2d Cir.

1999) (internal quotation marks omitted); see also Wang v. Palmisano, 157 F. Supp. 3d 306, 317

(S.D.N.Y. 2016) (same).

        B. Analysis

        Plaintiffs’ principal claim is that Defendant breached a contractual obligation to “provide

in-person educational services, experiences, opportunities, and other related services” when it

transitioned to online classes and modified its operations in the wake of the COVID-19

pandemic. (FAC ¶ 53.) In the alternative, Plaintiffs also assert claims for unjust enrichment and

money had and received. (Id. ¶¶ 64–70, 79–85; see also Pls.’ Mem. of Law in Opp’n to Def.’s

Mot. (“Pls.’ Opp’n”) 24–25 (Dkt. No. 27).) After addressing a threshold issue—the so-called

“educational malpractice” doctrine—the Court will address each claim in turn. The Court need




                                                    6
         Case 7:20-cv-03811-KMK Document 36 Filed 07/27/21 Page 7 of 31




not address Plaintiffs’ conversion claim, (see FAC ¶¶ 71–78), which they conceded in their

Opposition brief, (see Pls.’ Opp’n 25 n.5).

               1. Educational Malpractice

       As a threshold matter, the Court will consider Defendant’s argument that Plaintiffs have

raised impermissible “educational malpractice” claims. (Def.’s Mem. of Law in Supp. of Mot.

(“Def.’s Mem.”) 23–25 (Dkt. No. 26).) Cf. Goldberg v. Pace Univ., —F. Supp. 3d—, 2021 WL

1565352, at *5 (S.D.N.Y. Apr. 21, 2021) (making threshold determination as to whether the

plaintiff’s claims sounded in educational malpractice); Hassan v. Fordham Univ., —F. Supp.

3d—, 2021 WL 293255, at *2–4 (S.D.N.Y. Jan. 28, 2021) (same).

       “Educational malpractice” claims, which “ask the Court to involve itself in the subjective

professional judgments of trained educators,” are “not cognizable under New York law.”

Goldberg, 2021 WL 1565352, at *5 (citing Gally v. Columbia Univ., 22 F. Supp. 2d 199, 207

(S.D.N.Y. 1998)). Indeed, New York courts are to apply the “utmost restraint” when confronted

with disputes in academia, Hassan, 2021 WL 293255, at *2 (quoting Olsson v. Bd. of Higher

Educ., 402 N.E.2d 1150, 1152 (N.Y. 1980)), a policy which reflects the view that professional

educators are uniquely capable of deciding what is “‘appropriate and necessary’ for educational

institutions to function,” id. (quoting Gertler v. Goodgold, 487 N.Y.S.2d 565, 569 (App. Div.

1985), aff’d, 489 N.E.2d 748 (N.Y. 1985)). Courts have therefore “refused to substitute their

judgment for that of university officials or to review the day-to-day administration of academic

policies.” Id. (quoting Sirohi v. Lee, 634 N.Y.S.2d 119, 120 (App. Div. 1995)); see also Torres v.

Little Flower Children’s Servs., 474 N.E.2d 223, 226 (N.Y. 1984) (observing that courts will not

be “thrust into the position of reviewing the wisdom of educators’ choices and evaluations”).




                                                7
         Case 7:20-cv-03811-KMK Document 36 Filed 07/27/21 Page 8 of 31




       Accordingly, when the “essence of the complaint is that the school breached its

agreement to provide an effective education,” or the plaintiffs ask a court “to evaluate the course

of instruction” or “review the soundness of the method of teaching that has been adopted by an

educational institution,” a court must dismiss the complaint. Hassan, 2021 WL 293255, at *3

(quoting Ansari v. N.Y. Univ., No. 96-CV-5280, 1997 WL 257473, at *3 (S.D.N.Y. May 16,

1997)). Although students may still plead a viable breach of contract claim against their college

or university where the institution is alleged to have breached a specific promise, see Section

II.B.2 infra, plaintiffs may not survive a motion to dismiss by packaging an educational

malpractice claim as a claim for breach of contract, see Papelino v. Albany Coll. of Pharmacy of

Union Univ., 633 F.3d 81, 93 (2d Cir. 2011) (“New York law does not recognize a claim for

‘educational malpractice,’ and a student may not seek to avoid this rule by couching such a claim

as a breach of contract claim.” (citation omitted)); Goldberg, 2021 WL 1565352, at *5 (claims

alleging educational malpractice “must be dismissed even if otherwise packaged—e.g., as

alleging breach of contract” (italics omitted)). Here, Defendant argues that Plaintiffs’ breach of

contract and other claims are merely “repackaged educational malpractice claims.” (Def.’s

Mem. 23.)

       Defendant’s argument has some merit, particularly to the extent Plaintiffs draw explicit

comparisons between the alleged quality of in-person versus online courses. As noted, Plaintiffs

aver that the “online learning options” offered to students were “subpar in practically every

aspect” and were a “shadow” of the normal, in-person learning options, “from the lack of

facilities[] [and] materials, . . . [to the lack of] access to faculty.” (FAC ¶ 39.) They allege that

students were “deprived of the opportunity for collaborative learning and in-person dialogue,

feedback, and critique.” (Id.) Accordingly, Plaintiffs assert that the post-pandemic instruction




                                                   8
         Case 7:20-cv-03811-KMK Document 36 Filed 07/27/21 Page 9 of 31




offered online was “in no way the equivalent of the in-person education [which they] contracted

and paid for,” nor was it “remotely worth” the charged tuition. (Id. ¶ 40.)

       In Hassan, a recently decided case from this District, the court considered identical

language drafted by the same counsel representing Plaintiffs in the instant matter. See 2021 WL

293255, at *3. As the court noted, these assertions regarding the quality of an institution’s online

instruction “raise[] very serious concerns in light of the educational malpractice doctrine,” id., a

view this Court shares. The Hassan court concluded, however, that “[b]ecause these allegations

primarily would impact the damages element of [the] [p]laintiff’s contract claim,” they did not

“form the ‘essence’ of the [c]omplaint, such that [the] [p]laintiff’s claims should be barred

entirely at [the motion to dismiss] stage.” Id. at *4.

       As was true in Hassan, the essence of Plaintiffs’ First Amended Complaint is a claim that

Defendant made—and then breached—a specific promise to provide in-person teaching and

other learning opportunities. Cf. id. at *3 (“The [c]omplaint alleges that Fordham made a

promise . . . to provide in-person educational services.”). Here, as there, Plaintiffs “focus[] on

statements in documents issued by [Defendant] to its students, such as the university’s course

catalog, that form the contractual relationship between the university and student body.” Id.

(See FAC ¶¶ 4–6, 22, 54–56, 58.) To determine whether the Course Catalog and other

documents stated a specific promise to provide in-person instruction, the Court need not

“question[] the judgments of educational professionals,” and thus, Plaintiffs’ claims “are not

barred by the educational malpractice doctrine, because they are sufficiently grounded in whether

an alleged promise for educational services was made and breached.” Hassan, 2021 WL

293255, at *3. The Court’s determination in this regard aligns with similar conclusions by other

courts in this District and a majority of district courts nationwide. See In re Columbia Tuition




                                                  9
        Case 7:20-cv-03811-KMK Document 36 Filed 07/27/21 Page 10 of 31




Refund Action, —F. Supp. 3d—, 2021 WL 790638, at *6 (S.D.N.Y. Feb. 26, 2021) (“Columbia”)

(“The [c]ourt . . . joins the majority of district courts around the country that have declined to

hold, at least on a motion to dismiss (or judgment on the pleadings), that claims arising from

universities’ adoption of online instruction in response to the COVID-19 pandemic are barred

under the educational malpractice doctrine.” (gathering cases)); see also Goldberg, 2021 WL

1565352, at *6 (declining to dismiss the plaintiff’s claims as barred by the educational

malpractice doctrine—despite the plaintiff’s statements suggesting that his “online education was

less efficacious than his earlier in-person classes”—because the “heart” of the plaintiff’s breach

of contract claim was “that [the university] allegedly made specific promises to students in [the

plaintiff’s] program that instruction would be in person”); Zagoria v. N.Y. Univ., No. 20-CV-

3610, 2021 WL 1026511, at *2–3 (S.D.N.Y. Mar. 17, 2021) (holding that the plaintiff’s breach of

contract claims were not barred by the educational malpractice doctrine because they were

“sufficiently grounded in contract,” notwithstanding the plaintiff’s allegations that the online

education adopted in response to COVID-19 was “less valuable” than, and “not equivalent in

nature or value to[,] traditional in-classroom on-campus education” (brackets omitted)); Hassan,

2021 WL 293255, at *3. As the court noted in Hassan, however, to the extent Plaintiffs ask the

Court to evaluate the quality of a particular method of instruction, the Court will not “enter the

classroom and determine whether . . . the judgments and conduct of professional educators were

deficient.” 2021 WL 293255, at *4 (quoting Paladino v. Adelphi Univ., 454 N.Y.S.2d 868, 873

(App. Div. 1982)).

       The Court now turns to consider the merits of Plaintiffs’ claims.




                                                 10
        Case 7:20-cv-03811-KMK Document 36 Filed 07/27/21 Page 11 of 31




               2. Breach of Contract

       As a general matter, “to state a claim for breach of contract, a plaintiff must allege the

existence of an agreement; adequate performance of the contract by the plaintiff; breach of

contract by the defendant; and damages.” Hassan, 2021 WL 293255, at *4; see also Arch

Specialty Ins. Co. v. TDL Restoration, Inc., No. 18-CV-6712, 2021 WL 1225447, at *6 (S.D.N.Y.

Mar. 31, 2021) (same). Defendant argues that Plaintiffs have not identified a specific promise in

which it agreed to provide exclusively in-person instruction, and that, even if there were such a

promise, Plaintiffs cannot adequately plead the breach or damages elements of their contract

claim. (Def.’s Mem. 9, 11–12, 14.) Defendant also argues that this claim should be dismissed

under the doctrines of acceptance and impossibility of performance. (See id. at 16–18.) The

Court will address these arguments only as necessary to resolve the instant claim.

       Under New York law, there is an implied contract between a student and her college or

university. Goldberg, 2021 WL 1565352, at *7; see also Papelino, 633 F.3d at 93 (“Under New

York law, an implied contract is formed when a university accepts a student for

enrollment . . . .”); Columbia, 2021 WL 790638, at *2 (recognizing that the “relationship

between an institution of higher education and its students is ‘contractual in nature’” (citation

omitted)). The “essence” of this implied contract is that the academic institution “must act in

good faith in its dealings with its students,” Olsson, 402 N.E.2d at 1153; see also Goldberg, 2021

WL 1565352, at *7 (same), and “[t]he terms of th[is] implied contract are contained in the

university’s bulletins, circulars[,] and regulations made available to the student,” Papelino, 633

F.3d at 93 (citation and internal quotation marks omitted); see also Columbia, 2021 WL 790638,

at *2 (same); Hassan, 2021 WL 293255, at *4 (same). “The interpretation of a university’s




                                                 11
        Case 7:20-cv-03811-KMK Document 36 Filed 07/27/21 Page 12 of 31




catalogue, like the interpretation of any contract, is a matter of law for the Court.” Columbia,

2021 WL 790638, at *2 (citation omitted).

       To state a claim for breach of this implied contract, “a student must identify specific

language in the school’s bulletins, circulars, catalogues[,] and handbooks which establishes the

particular ‘contractual’ right or obligation alleged by the student.” Columbia, 2021 WL 790638,

at *2 (citation omitted); see also Goldberg, 2021 WL 1565352, at *7 (observing that the student

“must identify specifically designated and discrete promises” (citation and internal quotation

marks omitted)). Stated differently, the student “must point to a provision that guarantees

‘certain specified services,’” Columbia, 2021 WL 790638, at *3 (quoting Baldridge v. State, 740

N.Y.S.2d 723, 725 (App. Div. 2002)), as opposed to a “general statement of policy,” id. (brackets

and citation omitted), “or to statements of ‘opinion or puffery,’” id. (quoting Bader v. Siegel, 657

N.Y.S.2d 28, 29 (1st Dep’t 1997)). The Court’s role, consequently, “is circumscribed to

enforcing specific promises.” Goldberg, 2021 WL 1565352, at *7 (quoting Ford v. Rensselaer

Polytechnic Inst., —F. Supp. 3d—, 2020 WL 7389155, at *3 (N.D.N.Y. Dec. 16, 2020)).

“General policy statements and broad and unspecified procedures and guidelines will not

suffice.” Nungesser v. Columbia Univ., 169 F. Supp. 3d 353, 370 (S.D.N.Y. 2016) (citation and

internal quotation marks omitted); see also, e.g., Chira v. Columbia Univ. in N.Y.C., 289 F. Supp.

2d 477, 485–86 (S.D.N.Y. 2003) (dismissing breach of contract claim where the plaintiff could

not “point[] to [a] document or conversation that [gave] rise to a promise which [the institution]

breached”); Gally, 22 F. Supp. 2d at 207 (noting that “the mere allegation of mistreatment

without the identification of a specific breached promise or obligation does not state a claim on

which relief can be granted”).




                                                 12
        Case 7:20-cv-03811-KMK Document 36 Filed 07/27/21 Page 13 of 31




       Here, as stated, Plaintiffs allege that Defendant made a specific promise to “provide in-

person educational services, experiences, opportunities, and other related services” in exchange

for tuition and fees. (FAC ¶ 3 (emphasis added); id. ¶ 53.) Plaintiffs attempt to locate that

promise in a set of documents published by Defendant, most notably (i) its Course Catalog, (see

id. ¶¶ 4–6, 22, 54–56, 58), (ii) Amable’s Course Schedule, (see id. ¶ 23), (iii) Defendant’s official

“Attendance Statement,” (see id. ¶ 7), and (iv) a promotional statement posted to Defendant’s

website (the “Promotional Statement”), (see id. ¶ 38). The Court will first consider whether the

Course Catalog and Course Schedule state a specific promise to provide exclusively in-person

instruction. It will then conduct the same inquiry with respect to the Attendance Statement and

Promotional Statement.

       As screenshots in the First Amended Complaint illustrate, Defendant’s Course Catalog

allowed students to search for and select classes based on their preferred campus—New York

City, Paris, or the “Online” campus. (Id. ¶ 6.) Published in the pre-pandemic era, the Course

Catalog presupposes the availability of two distinct modes of instruction: students seeking online

classes could enroll through the “Online” campus, while those who preferred in-person classes

could enroll through the New York City or Paris campuses. Indeed, the Course Catalog provided

specific dates, times, and locations for courses offered on the New York City campus, (see id.

¶ 5), and Amable’s Course Schedule indicated that at least three of her four classes would be

taught in person, (id. ¶ 23). 1 Plaintiffs contend that by “setting forth the details of in-person

educational services” in its Course Catalog, Defendant “indicated classes would be administered




       1
         Although the information provided for three of Amable’s classes—(i) “Analog
Photography,” (ii) “Artist’s Books Topics: Pictorial Narratives in Book Form,” and (iii) “This is
Not a Pipe: Art and the Surreal”—indicates that they were to be taught in person, Amable’s
fourth class, “Senior Thesis 2,” does not specify a particular meeting location. (See FAC ¶ 23.)

                                                  13
        Case 7:20-cv-03811-KMK Document 36 Filed 07/27/21 Page 14 of 31




in an in-person, on-campus setting.” (Id. ¶ 58.) Plaintiffs’ position appears to be that

Defendant’s representations in this regard constituted a binding promise to provide exclusively

in-person instruction. (See id. ¶¶ 22–23, 54, 58.)

       In recent months, however, four different courts in this District have considered—and

rejected—arguments that are virtually identical to those Plaintiffs raise here.

       In Hassan, the plaintiff brought a breach of contract claim against Fordham University

based on its transition to online instruction, arguing that the university had agreed to provide “in-

person educational services, experiences, opportunities, and other related services.” See 2021

WL 293255, at *5 (record citation omitted). There, as here, the plaintiff attempted to locate that

promise in the university’s course catalog, “which included information identifying the campus,

building, and room where each course was to take place,” and which contained a search filter

enabling students to search for classes based on whether they were taught in person or online.

Id. As here, the plaintiff also alleged that he “understood that each course for which he enrolled

would be taught in person . . . based on the catalog’s identification of an on-campus location for

each class,” as well as the fact that other classes were designated as being online only. Id. (Cf.

FAC ¶ 22.) The court rejected the plaintiff’s theory, holding that none of Fordham’s statements

“constitute[d] a specific promise . . . to provide ‘certain specified services.’” 2021 WL 293255,

at *6 (quoting Baldridge, 740 N.Y.S.2d at 943). Although Fordham’s course catalog

“contain[ed] informational guidance regarding . . . a course’s instructor, location, and

schedule[,]” the Honorable Kimba M. Wood explained, the catalog made “no express statements

promising that these aspects of a course were not subject to change.” Id. The catalog

descriptions were not comparable, for example, to a specific promise to provide a particular

number of instructional hours or facilities of a certain quality. Id.; cf. Ansari, 1997 WL 257473,




                                                 14
        Case 7:20-cv-03811-KMK Document 36 Filed 07/27/21 Page 15 of 31




at *3 (upholding contract claims based on institution’s unfulfilled promise to provide “state-of-

the-art facilities . . . [and] program activities from 9:00 A.M. to 4:00 P.M. every day”). The court

therefore dismissed the plaintiff’s breach of contract claim. See 2021 WL 293255, at *7.

       In Columbia, the plaintiffs challenged Columbia University’s post-pandemic shift to

online teaching under the same theory, arguing that the university had breached a contractual

obligation to provide in-person classes and other on-campus services. 2021 WL 790638, at *2.

There, as in Hassan and the instant matter, the plaintiffs argued that this contractual obligation

stemmed in part from the university’s online course registration portal, which provided “class

meeting schedules, locations, and physical attendance requirements.” Id. at *3 (record citation

omitted). The plaintiffs also emphasized that Columbia—like Fordham and Defendant—offers

“certain classes and degree programs on a fully online basis,” and distinguishes those courses

and programs on its website. Id. (record citation and alteration omitted). As the Honorable Jesse

M. Furman discussed, however, “the references to classroom locations and physical attendance

requirements in Columbia’s syllabi, departmental policies and handbooks, and course registration

portal” do not “imply a contractual entitlement to continued instruction in the same location and

manner.” Id. at *4. “They merely memorialize the pre-pandemic practice,” without “offer[ing]

[a] guarantee that it would continue indefinitely.” Id. Finally, Judge Furman observed that

although students in one of Columbia’s “fully online” programs might have a claim to

exclusively online instruction, “[i]t does not follow . . . that students in other programs . . . were

contractually entitled to exclusively in-person instruction.” Id. (record citation omitted). As in




                                                  15
        Case 7:20-cv-03811-KMK Document 36 Filed 07/27/21 Page 16 of 31




Hassan, therefore, the court in Columbia dismissed the plaintiffs’ breach of contract claim

insofar as it was based on an alleged entitlement to in-person classes. See id. 2

       In Morales v. New York University, No. 20-CV-4418, 2021 WL 1026165 (S.D.N.Y. Mar.

17, 2021), the plaintiffs brought a breach of contract claim against New York University, arguing

that the university had promised to provide exclusively in-person instruction, id. at *1. Their

claim was premised on the university’s course catalog, which identified “specific buildings and

room numbers” for listed courses, and which also “had a search function that allowed [students]

to search for courses and listed the course “Instruction Mode” as “In Person.” Id. (record

citations and brackets omitted). The plaintiffs also argued that they had deliberately chosen “an

on-campus experience” as opposed to the university’s online course offerings. Id. Relying on

Judge Furman’s opinion in Columbia, the Honorable George B. Daniels dismissed the plaintiffs’

contract claim, concluding that the course catalog’s references to specific locations and

instructional format did “not imply a contractual entitlement to continued instruction in the same

location and manner.” Id. (quoting Columbia, 2021 WL 790638, at *4). To the extent the

plaintiffs sought to rely on various advertising materials from the university’s website and

brochures, Judge Daniels held that such materials were non-actionable statements of “opinion or

puffery.” Id. at *1 n.1.




       2
          The Columbia decision resolved a pair of motions in two separate actions, one brought
against Pace University and the other against Columbia. 2021 WL 790638, at *1. Although the
cases were not formally consolidated, Judge Furman decided to resolve Pace’s motion for
judgment on the pleadings and Columbia’s motion to dismiss in a single opinion in light of their
similar issues. Id. While Judge Furman dismissed the Columbia plaintiffs’ breach of contract
claim for the reasons discussed above, he concluded that a similar claim against Pace could go
forward based on the fact that the school’s course registration portal allegedly stated that on-
campus classes would be “taught with only traditional in-person, on-campus class meetings.” Id.
at *5 (record citation omitted).

                                                 16
        Case 7:20-cv-03811-KMK Document 36 Filed 07/27/21 Page 17 of 31




        Finally, in Goldberg, the plaintiff brought a similar breach of contract claim against Pace

University based on its transition to online teaching. See 2021 WL 1565352, at *7–8. There too,

the plaintiff alleged that the university had “specifically promised . . . in-person learning . . . via

statements in its advertisements, syllabus, and official catalogues.” Id. at *7. For example, the

plaintiff invoked the fact that Pace offers distinct online programs, and pointed to statements in

his syllabus “presuppos[ing], at a minimum,” that his course would meet in person. Id. Relying

on Hassan and Columbia, the Honorable Paul A. Engelmayer rejected the plaintiff’s arguments.

See id. at *7–9. “That Pace offers exclusively online programs,” Judge Engelmayer explained,

“does not imply that students in traditional in-person programs . . . were promised exclusively

in[-]person instruction.” Id. at *8. Similarly, statements in the plaintiff’s syllabus may have

“describe[d]” the university’s “regular practice” of providing in-person instruction, but they did

not commit the university exclusively to that practice.” Id. The court therefore dismissed the

plaintiff’s breach of contract claim to the extent it was premised on Pace’s shift to online

instruction. See id. at *9.

        For the same reasons outlined in the foregoing cases, Plaintiff’s breach of contract claim

must be dismissed insofar as it relies on an alleged promise in Defendant’s Course Catalog or

Amable’s Course Schedule. Although these documents envision in-person instruction, details

regarding class times and locations do not “constitute[] a specific promise” to provide

exclusively in-person teaching. See Hassan, 2021 WL 293255, at *6; Columbia, 2021 WL

790638, at *4 (holding that “references to classroom locations and physical attendance

requirements” do not “imply a contractual entitlement to continued instruction in the same

location and manner”). Relatedly, the fact that Defendant offered separate online courses prior to

the pandemic “does not imply that students in traditional in-person programs . . . were promised




                                                   17
        Case 7:20-cv-03811-KMK Document 36 Filed 07/27/21 Page 18 of 31




exclusively in[-]person instruction.” Goldberg, 2021 WL 1565352, at *8; see also Zagoria, 2021

WL 1026511, at *5 (concluding that “[t]he presentation of different instruction options is not an

express promise that [a university] will be limited in the future from changing instruction

modalities”); Columbia, 2021 WL 790638, at *4. Plaintiffs fail to identify any other

representations in the Course Catalog or Course Schedule which might conceivably bind

Defendant to an exclusive mode of instruction, and thus, they have failed to identify a

“specifically designated and discrete promise[]” which Defendant could have breached. See

Goldberg, 2021 WL 1565352, at *7 (citation omitted).

       Plaintiffs invoke two other statements as the potential source of Defendant’s promise to

provide in-person instruction. Neither can support Plaintiffs’ contract claim. The Attendance

Statement provides that “[r]egular attendance and class participation are important factors in

student learning,” and exhorts faculty “to articulate this idea” and “monitor student progress and

attendance regularly.” (FAC ¶ 7 (alteration in original).) As in Hassan, however, this “policy

makes no distinctions among different modes of instruction,” 2021 WL 293255, at *6, and would

therefore apply to online classes no less than to in-person classes, id. (“[T]racking attendance is

not a policy that on its face applies only to an in-person course.”); see also Goldberg, 2021 WL

1565352, at *8 (same); accord Lindner v. Occidental Coll., No. 20-CV-8481, 2020 WL 7350212,

at *8 (C.D. Cal. Dec. 11, 2020) (“[R]egular class attendance is possible during both in-person

and virtual instruction.”). 3 Thus, the Attendance Statement does not establish a promise to



       3
           Particularly because Defendant raised this point in its opening brief, (see Def.’s Mem.
10), it is striking that Plaintiffs had no answer for this argument in their Opposition, (see Pls.’
Opp’n 14–15). Plaintiffs instead invoke the syllabus in one of Amable’s courses—“Sex, Dreams,
and Politics: Art and the Surreal”—which indicates that “Participation/Attendance” comprised
20% of her final grade. (Id.) The argument that such a policy “conferred a contractual
obligation on Ms. Kaitlyn Amable . . . to attend classes in-person,” (id. at 15 (emphasis added)),
is unpersuasive. Such an attendance policy would apply to online classes just as it would to in-

                                                 18
        Case 7:20-cv-03811-KMK Document 36 Filed 07/27/21 Page 19 of 31




provide exclusively in-person instruction. See Goldberg, 2021 WL 1565352, at *8 (finding that

an attendance policy which made no distinction between in-person and online learning did not

establish a contractual obligation to provide exclusively in-person classes); Columbia, 2021 WL

790638, at *4 (concluding that “physical attendance requirements in Columbia’s syllabi,

departmental policies[,] and handbooks” did not establish “a contractual entitlement” to in-

person teaching); Hassan, 2021 WL 293255, at *6 (explaining that university’s attendance policy

was “more akin to general statements of policy than to specifically designated and discrete

promises,” and did not give rise to a specific promise to provide in-person teaching (citation and

internal quotation marks omitted)). 4

       Plaintiffs also rely on the Promotional Statement, which was posted to Defendant’s

website and states as follows:

       Find your community. Build lifelong friendships with students who share your
       interests, passions, and perspectives. Whether you’re on our main campus in New
       York City or our Parsons Paris campus, the boundaries of the classroom dissolve as
       the city becomes your studio, rehearsal space, and research center.



person classes, and, in any event, there is nothing in the cited portion of the syllabus which
promises students that the class will be taught exclusively in person. Plaintiffs make no effort to
address the fact that neither the Attendance Statement nor the attendance policy in one of
Amable’s courses distinguishes between in-person and online attendance.
       4
          Defendant argues that even if the Course Catalog or Attendance Statement contained a
specific promise to provide exclusively in-person teaching, Plaintiffs’ claim still falters in view
of Defendant’s “reservation of rights” in the 2019-20 academic catalog and the “Your Right To
Know” section of its website. (See Def.’s Mem. 10–11.) That provision states that Defendant
“reserves the right to change without notice any content in its print or online materials, including
but not limited to tuition, fees, policies, degree programs, names of programs, course offerings,
academic activities, academic requirements, facilities, faculty, and administrators.” (Id. at 11.)
Because the Court finds that Defendant made no specific promise to provide exclusively in-
person teaching, it need not determine whether Defendant’s reservation of rights would have
excused such a promise. Cf. Columbia, 2021 WL 790638, at *5 (considering whether a
disclaimer in Pace University’s academic catalog was broad enough to excuse a specific promise
that certain courses would be “taught with only traditional in-person, on-campus class meetings”
(record citation and emphasis omitted)).

                                                 19
          Case 7:20-cv-03811-KMK Document 36 Filed 07/27/21 Page 20 of 31




(FAC ¶ 38.) Though this statement may indeed “market[] [Defendant’s] on-campus experience

as a benefit of enrollment,” (id.), it also is a classic example of “mere ‘opinion or puffery’ that is

‘too vague to be enforced as a contract,’” Columbia, 2021 WL 790638, at *4 (quoting Bader, 657

N.Y.S.2d at 29) (holding that marketing materials advertising “the on-campus experience” were

insufficient to support a breach of contract claim); see also Hassan, 2021 WL 293255, at *5–6

(same).

          In their Opposition brief, Plaintiffs propose another source of Defendant’s supposed

obligation to provide exclusively in-person instruction, namely the Parties’ “prior course of

conduct.” (Pls.’ Opp’n 11.) They argue that because Amable “showed up for in-person classes

and otherwise had access to campus facilities and services every day of the week for months

leading up to the time that [Defendant] shut down,” it is “unequivocally” clear the Parties “had a

meeting of the minds for students to take classes in person and have the many benefits of access

to Defendant’s physical campuses for the entire semester.” (Id.) This same argument was

squarely rejected, however, in Hassan and Columbia. In Columbia, for example, Judge Furman

observed that, “with respect to Columbia’s practice of teaching certain classes in person before

the pandemic, a ‘university’s academic and administrative prerogatives’ may not ‘be impliedly

limited by custom.’” 2021 WL 790638, at *4 (brackets omitted) (quoting Gertler, 487 N.Y.S.2d

at 568); see also Hassan, 2021 WL 293255, at *7 (“[P]rior conduct in the educational setting

does not transform over time into contractual entitlement.”). A student’s breach of contract

action against her university, rather, “must be grounded in a text . . . , or else courts should

decline to involve themselves.” Hassan, 2021 WL 293255, at *7 (alteration in original) (quoting

Ford, 2020 WL 7389155, at *4). Here, a supposed promise based on the Parties’ “prior course of

conduct,” (Pls.’ Opp’n 11), “is not grounded in a text but rather [is] implied [by] ‘custom,’




                                                  20
        Case 7:20-cv-03811-KMK Document 36 Filed 07/27/21 Page 21 of 31




specifically the customary in-person nature of [Defendant’s] undergraduate programming,”

Hassan, 2021 WL 293255, at *7. As in Columbia and Hassan, “the fact that [Defendant]

provided in-person instruction in [Plaintiff’s] courses before March 2020 does not imply a

contractual entitlement to continued instruction in the same location and manner.” Columbia,

2021 WL 790638, at *4; see also Hassan, 2021 WL 293255, at *7 (finding the plaintiff’s reliance

on “[s]uch an implied promise” unavailing); Ford, 2020 WL 7389155, at *4 (concluding that “an

implied promise for on-campus education based on the nature of defendant’s dealings with the

school[] [did] not withstand scrutiny”). Plaintiffs’ argument to the contrary is unpersuasive.

       Plaintiffs also urge the Court to follow authority from other District Courts in this Circuit.

(See Pls.’ Opp’n 11.) In Ford, Rensselaer Polytechnic Institute (“RPI”) had described one of its

programs as a “time-based clustering and residential commons program” that “extends learning

across the spectrum of student residential life,” and described that program in “consistently

declaratory” terms, often beginning statements with the phrase “we will.” 2020 WL 7389155, at

*1, *4 (observing that RPI’s language “ha[d] a flavor of commitment” based on its use of the

phrase “we will”). Based on these representations, the District Court for the Northern District of

New York held that the plaintiffs had adequately alleged a specific promise to provide in-person

instruction and programming. See id. at *5. In Bergeron v. Rochester Institute of Technology,

No. 20-CV-6283, 2020 WL 7486682 (W.D.N.Y. Dec. 18, 2020), the Rochester Institute of

Technology (“RIT”) offered both “in-person, hands-on programs” and “fully online distance

learning programs.” Id. at *1. However, RIT charged “significantly less” for the online program

than the on-campus program; marketed these different programs separately on its website and in

other publications; and treated the programs as mutually exclusive, such that students enrolled in

the online program could not enroll in on-campus classes. Id. The District Court for the Western




                                                21
        Case 7:20-cv-03811-KMK Document 36 Filed 07/27/21 Page 22 of 31




District of New York held that the plaintiffs had adequately pled specific contractual promises as

the basis for their breach of contract claim. See id. at *8.

       For reasons discussed in Hassan and Goldberg, the Ford and Bergeron decisions are both

distinguishable. Here, as in Hassan, Plaintiffs have invoked (i) a “catalog that identifies courses

offered, instructors, and the times and locations of classes,” and that allows students to choose

between in-person and online courses; (ii) a university policy that underscores the expectation of

regular attendance; and (iii) marketing materials that promote the “on-campus experience” as a

benefit of enrollment. 2021 WL 293255, at *5. But as the court held in Hassan, these

“statements do not rise to the level of a specific promise to provide in-person educational

services” like those in Ford and Bergeron. Id. at *6; see also Goldberg, 2021 WL 1565352, at *8

(concluding that the “statements by Pace on which [the plaintiff] relie[d] [t]here [were] more

akin to those in Hassan than those in Ford and Bergeron”). Defendant “is not, for example,

alleged to have contrasted its in-person program with its online program, made participation in

the two mutually exclusive, assigned different price points to in-person and online versions of

the same class or program, or to have used mandatory verbs committing to in-person teaching.”

Goldberg, 2021 WL 1565352, at *8. 5 Thus, Plaintiffs’ reliance on Ford and Bergeron is

misplaced.




       5
         The First Amended Complaint avers that “[t]he tuition and fees for in-person instruction
at The New School are higher than tuition and fees for its online certificate programs because
such costs cover not just the academic instruction, but encompass an entirely different
experience.” (FAC ¶ 40 (emphasis added).) Plaintiffs do not, however, allege that Defendant
offers an online, lower-cost version of the same program in which Plaintiff enrolled. (See Pls.’
Opp’n 18 (conceding that the comparison between online and in-person programs “is not apples
to apples” because Defendant does not offer an online version of every in-person program).) Cf.
Goldberg, 2021 WL 1565352, at *8 n.10 (“[C]ritically, [the second amended complaint (“SAC”)]
does not plead that Pace offers an online, lower-cost version of the Master of Fine Arts
program—the program in which [the plaintiff] enrolled. The SAC instead describes a

                                                 22
        Case 7:20-cv-03811-KMK Document 36 Filed 07/27/21 Page 23 of 31




       After the close of briefing, Plaintiffs directed the Court to a third out-of-District case

from this Circuit, Metzner v. Quinnipiac University, —F. Supp. 3d—, 2021 WL 1146922 (D.

Conn. Mar. 25, 2021). (See Pls.’ Not. of Suppl. Authority (Dkt. No. 33).) In Metzner, the

District Court for the District of Connecticut held that the plaintiffs had adequately alleged a

specific promise by Quinnipiac University to provide on-campus instruction based on (1)

language in Quinnipiac’s 2019–20 Official Bulletin and website “tout[ing] such features as

‘state-of-the-art facilities,’ ‘outdoor spaces,’ ‘classroom and immersive experiential learning,’

and ‘the beauty of New England’”; (2) Quinnipiac’s pricing structure, which “charge[d] students

significantly less for online degree programs”; and (3) the “parties’ alleged course of conduct,” in

which the plaintiffs were “charged under, and paid, the higher of these two tuition schemes while

attending in-person classes during the first half of the [s]pring 2020 semester.” 2021 WL

1146922, at *10 (record citations omitted). Metzner is factually distinguishable and otherwise

unpersuasive. To the extent Quinnipiac promised to furnish “state-of-the-art facilities,” id., the

Court agrees such a statement is sufficiently specific to be actionable under a breach of contract

claim, cf. Ansari, 1997 WL 257473, at *3. Nothing so specific is alleged in the instant case,

however. Likewise, as noted supra, there is no allegation here that Defendant charged a lower

rate for an online version of the same course offered in person. 6 To the extent the Metzner court




completely different master’s program offered online: the Masters in Humanities American
History Emphasis Program.”).
       6
          The Metzner decision states that “Quinnipiac charged students between $515 and $575
per credit for undergraduate online degree programs, whereas students taking 12-16 credits per
semester for on-campus courses were charged between $1,517.50 and $2,023.33 per credit.”
2021 WL 1146922, at *3. Although the Metzner opinion refers generally to “online degree
programs,” it does not specify whether there was a low-cost, online equivalent of the same
program in which the plaintiffs were enrolled. The Court agrees with Judge Engelmayer that that
is the relevant inquiry. See Goldberg, 2021 WL 1565352, at *8 & n.10.

                                                 23
        Case 7:20-cv-03811-KMK Document 36 Filed 07/27/21 Page 24 of 31




allowed the plaintiffs’ contract claim to survive based on Quinnipiac’s reference to “outdoor

spaces,” “classroom and immersive experiential learning,” and “the beauty of New England,” see

2021 WL 1146922, at *10, the Court finds that such language is more appropriately treated as

mere “puffery” that is “too vague to be enforced as a contract,” Columbia, 2021 WL 790638, at

*4 (citation omitted); see also Morales, 2021 WL 1026165, at *1 n.1 (references in marketing

materials were non-actionable statements of “opinion or puffery”). Finally, the Metzner court’s

reliance on the parties’ prior course of conduct, see 2021 WL 1146922, at *10, is squarely at odds

with authority from this District, discussed supra, providing that a university’s alleged promise

to provide in-person instruction may not be implied by custom, see Columbia, 2021 WL 790638,

at *4; Hassan, 2021 WL 293255, at *7. Thus, Metzner does not salvage Plaintiffs’ breach of

contract claim. 7



        7
          Plaintiffs’ reliance on case law from outside this Circuit, (see Pls.’ Opp’n 11), is also
misplaced. In Salerno v. Florida Southern College, 488 F. Supp. 3d 1211 (M.D. Fla. 2020), the
District Court for the Middle District of Florida allowed a COVID-19-related breach of contract
action to survive because “the [c]ollege’s materials . . . touted its many resources and facilities—
all of which were located on the campus thereby implying in-person participation.” Id. at 1217.
For example, the court invoked the college’s “Course Portal,” which provided times and
locations of specific classes, as well as its “Academic Catalog,” which emphasized the
importance of regular class attendance. Id. at 1214. For reasons already discussed, the Court
concurs with the conclusions of other judges in this District that neither document should be held
to give rise to a specific promise to provide exclusively in-person instruction. The college’s
Academic Catalog also “highlight[ed] the [college’s] on-campus facilities,” describing its Roux
Library as an “integral part of the intellectual life of the [c]ollege” and its “Cyber Café” as
contributing “to the educational and social fabric of the campus,” id.—paradigmatic examples of
non-actionable “puffery,” cf. Columbia, 2021 WL 790638, at *4. The court’s conclusion in
Salerno rested in part on its observation that “this is not a typical contract situation where there is
an express document with delineated terms that a plaintiff can reference.” Id. at 1218. “It is
more nebulous.” Id. Nebulous or not, courts in this District require plaintiffs to identify
“specific promises” when bringing a breach of contract claim against their college or university.
See, e.g., Columbia, 2021 WL 790638, at *3. Plaintiffs have not done so here.
        Plaintiffs also cite Rosado v. Barry University Inc., —F. Supp. 3d—, 2020 WL 6438684
(S.D. Fla. Oct. 30, 2020). (See Pls.’ Opp’n 11.) There, the defendant university charged
“substantially less” for online courses than it did for its on-campus program. 2020 WL 6438684,
at *1. Based on this pricing scheme, the fact that defendant had “actually provided in-person

                                                  24
        Case 7:20-cv-03811-KMK Document 36 Filed 07/27/21 Page 25 of 31




       For the foregoing reasons, the Court dismisses Plaintiffs’ breach of contract claim to the

extent this claim is based on Defendant’s alleged promise to provide exclusively in-person

classes. Because the Courts finds that Plaintiffs have failed to “identify [a] specifically

designated and discrete promise[]” to this effect, Goldberg, 2021 WL 1565352, at *7 (citation

omitted), it need not reach Defendant’s arguments regarding breach, damages, impossibility of

performance, acceptance, or its reservation of rights, (see Def.’s Mem. 10–18).

       To the extent Plaintiffs’ breach of contract claim is premised on Defendant’s failure to

provide access to in-person “services, facilities,” and other “opportunities” in exchange for

mandatory student fees, (see FAC ¶¶ 15, 19–21, 36, 40), the claim must still be dismissed, albeit

for different reasons. The First Amended Complaint identifies only three particular fees that

should allegedly be refunded: (1) a mandatory $600 “University Services Fee,” which “covers a

range of supportive services for students at The New School”; (2) a mandatory $8 Student Senate



education to [the plaintiff] until March 19, 2020,” and “numerous other documents referring to
in-person classes and amenities,” the District Court for the Southern District of Florida held that
the plaintiff’s allegations were sufficient to survive a motion to dismiss. Id. at *3. Taking these
considerations in order, the Court has already noted that Plaintiffs here do not allege that
Defendant charged a lesser amount for an online version of the same program in which Amable
was enrolled. Like Metzner, Rosado’s reliance on the parties’ prior course of dealing is squarely
inconsistent with the approach taken in this District. And although the Rosado court also relied
on what it referred to as “the backdrop of numerous other documents referring to in-person
classes and amenities,” id., it did not identify which particular statement in these documents gave
rise to a specific, enforceable promise to provide exclusively in-person teaching, instead merely
summarizing the plaintiff’s allegations regarding these documents at the beginning of its opinion,
see id. at *1, *3. As with Salerno, therefore, the Court is unpersuaded by the reasoning in
Rosado.
         Finally, in the introduction to their Opposition brief, Plaintiffs cite no fewer than 19 cases
from various state and federal courts across the country. (See Pls.’ Opp’n 2–3.) Although
Plaintiffs cite these cases and claim that “[n]umerous courts” have denied motions to dismiss
similar breach of contract claims, Plaintiffs only discuss or apply four of these cases—Ford,
Bergeron, Rosado, and Salerno—all of which are distinguishable or otherwise unpersuasive.
The Court need not discuss the other 15 cases Plaintiffs cite without any extended discussion or
application, particularly where there are multiple cases directly on point from this District.



                                                  25
        Case 7:20-cv-03811-KMK Document 36 Filed 07/27/21 Page 26 of 31




Fee, which “applies to all matriculated students in all programs” and is used “to maintain and run

the Student Senate and affiliated clubs and organizations”; and (3) a $55 “EPP Enrollment Fee.”

(Id. ¶¶ 19–20.) In its opening brief in support of the instant Motion, Defendant states that while

it refunded pro rata portions of fees that students paid for their dining plans or residence hall

accommodations, it “properly retained” the three fees identified by Plaintiffs, as these fees “were

related to services that were unaffected by the switch to virtual learning.” (Def.’s Mem. 15.)

Defendant explains, for example, that the University Services Fee “covers the costs of various

student conveniences, such as lifetime access to e-transcripts and e-diplomas and replacement ID

cards.” (Id.) The Student Senate Fee supports “various initiatives by the student senate,” and the

EPP Enrollment Fee is charged to students who enter a deferred tuition payment plan and is used

to cover the costs of “managing and processing the payment plan.” (Id. at 15–16.) Defendant

reiterates that “none of these items were [sic] affected in any manner by the closure of

[Defendant’s] campus,” and thus, “the university properly retained them.” (Id. at 16.) In their

Opposition, Plaintiffs do not respond to these arguments or otherwise address the University

Services Fee, the Student Senate Fee, or the EPP Enrollment Fee. (See generally Pls.’ Opp’n.)

Accordingly, any claim based on the payment of these fees has been abandoned. See Jackson v.

Fed. Express, 766 F.3d 189, 198 (2d Cir. 2014) (“[I]n the case of a counseled party, a court may,

when appropriate, infer from a party’s partial opposition that relevant claims or defenses that are

not defended have been abandoned.”); Bucek v. Gallagher Bassett Servs., Inc., No. 16-CV-1344,

2018 WL 1609334, at *14 n.25 (S.D.N.Y. Mar. 29, 2018) (deeming claims abandoned where the

plaintiff failed to respond to the defendant’s arguments in her opposition); Harris v. City of

Newburgh, No. 16-CV-2731, 2017 WL 4334141, at *10 n.7 (S.D.N.Y. Sept. 27, 2017) (same);

Robinson v. Fischer, No. 09-CV-8882, 2010 WL 5376204, at *10 (S.D.N.Y. Dec. 29, 2010)




                                                 26
        Case 7:20-cv-03811-KMK Document 36 Filed 07/27/21 Page 27 of 31




(“Federal courts have the discretion to deem a claim abandoned when a defendant moves to

dismiss that claim and the plaintiff fails to address in [her] opposition papers defendants’

arguments for dismissing such a claim.”); Lipton v. County of Orange, 315 F. Supp. 2d 434, 446

(S.D.N.Y. 2004) (“This [c]ourt may, and generally will, deem a claim abandoned when a plaintiff

fails to respond to a defendant’s arguments that the claim should be dismissed.”).

       Accordingly, Plaintiffs’ breach of contract claim is dismissed.

               3. Unjust Enrichment

       Plaintiffs bring an unjust enrichment claim in the alternative to their contract claim. (See

FAC ¶¶ 64–70.) They allege that Defendant has retained tuition and fees for the spring 2020

semester despite failing to provide “the education, experience, and services for which the tuition

and fees were collected, making [its] retention unjust under the circumstances.” (Id. ¶ 68.)

       “The basic elements of an unjust enrichment claim in New York require proof that (1)

defendant was enriched, (2) at plaintiff’s expense, and (3) equity and good conscience militate

against permitting defendant to retain what plaintiff is seeking to recover.” Briarpatch Ltd., L.P.

v. Phoenix Pictures, Inc., 373 F.3d 296, 306 (2d Cir. 2004). Unjust enrichment “lies as a quasi-

contract claim” that “contemplates ‘an obligation imposed by equity to prevent injustice, in the

absence of an actual agreement between the parties.’” Georgia Malone & Co. v. Rieder, 973

N.E.2d 743, 746 (N.Y. 2012) (citation omitted). The claim is available “only in unusual

situations when, though the defendant has not breached a contract nor committed a recognized

tort, circumstances create an equitable obligation running from the defendant to the plaintiff.”

Corsello v. Verizon N.Y., Inc., 967 N.E.2d 1177, 1186 (N.Y. 2012). Notably, “[u]nder New York

law, a plaintiff may not recover under quasi-contract claims such as unjust enrichment where an

enforceable contract governs the same subject matter.” Goldberg, 2021 WL 1565352, at *11; see




                                                 27
        Case 7:20-cv-03811-KMK Document 36 Filed 07/27/21 Page 28 of 31




also Stanley v. Direct Energy Servs., LLC, 466 F. Supp. 3d 415, 430–31 (S.D.N.Y. 2020)

(gathering authorities for the proposition that “where the validity of a contract that governs the

subject matter at issue is not in dispute, and the claimant alleges breach of the contract, the

claimant cannot plead unjust enrichment in the alternative under New York law”). Moreover,

“[a]n unjust enrichment claim is not available where it simply duplicates, or replaces, a

conventional contract or tort claim.” Id.

       Here, Plaintiffs argue that they may plead unjust enrichment in the alternative to their

breach of contract claim. (See Pls.’ Opp’n 22.) But as Judge Furman explained in Columbia,

“the New York Court of Appeals has made clear that ‘unjust enrichment is not a catchall cause of

action to be used when others fail.’” 2021 WL 790638, at *9 (quoting Corsello, 967 N.E.2d at

1185). “[C]ourts in this District have previously dismissed unjust enrichment claims that were

indistinguishable from contract claims pleaded in the alternative in the same complaint, at least

where the parties did not dispute that they shared a contractual relationship.” Id. (gathering

cases). Here, Plaintiffs’ “unjust-enrichment claim aims to recover the same payments (tuition

and fees) as [their] contract-breach claim and is based on the same allegedly breaching conduct.”

Goldberg, 2021 WL 1565352, at *12; see also Columbia, 2021 WL 790638, at *9 (noting that

the plaintiffs’ “unjust enrichment claims [were] easily dismissed, as the claims rest[ed] on the

same factual allegations as their contract claims”). Likewise, the Parties do not dispute that they

shared a contractual relationship, for as the Court discussed supra, there is an implied contract

between a student and her college or university. See Goldberg, 2021 WL 1565352, at *7, *12;

see also Papelino, 633 F.3d at 93; Columbia, 2021 WL 790638, at *2. 8 Because the Parties do



       8
         Though the Parties dispute the scope of the contractual relationship, and whether it
encompassed certain promises and obligations, they do not contest the existence of the
contractual relationship itself.

                                                 28
        Case 7:20-cv-03811-KMK Document 36 Filed 07/27/21 Page 29 of 31




“not dispute that they shared a contractual relationship” and because Plaintiffs’ unjust enrichment

claim is “indistinguishable from [their] contract claim[],” the Court dismisses the unjust

enrichment claim. See Columbia, 2021 WL 790638, at *9; see also Goldberg, 2021 WL

1565352, at *12 (holding that the plaintiff “may not recover in quasi-contract for [the

university’s] asserted breach” because (1) there was an implied contract between the plaintiff and

the university, and (2) the plaintiff’s unjust-enrichment claim was duplicative of his contract-

breach claim); Zagoria, 2021 WL 1026511, at *5 (dismissing unjust enrichment claim that was

based on “the same factual allegations underpinning [the] [p]laintiff’s claim for breach of

contract [where the] [p]laintiff offer[ed] no explanation as to how his unjust enrichment claim

differ[ed] from his contract claim”).

               4. Money Had and Received

       Finally, Plaintiffs have also brought a claim for money had and received. (FAC ¶¶ 79–85;

see also Pls.’ Opp’n 24–25.) Like unjust enrichment, a cause of action for money had and

received “is one of quasi-contract.” Saint-Amour v. Richmond Org., Inc., 388 F. Supp. 3d 277,

292 (S.D.N.Y. 2019) (quoting Melcher v. Apollo Med. Fund Mgmt. L.L.C., 959 N.Y.S.2d 133,

142 (App. Div. 2013)); see also Dessert Beauty, Inc. v. Platinum Funding Corp., 519 F. Supp. 2d

410, 420 (S.D.N.Y. 2007) (same). Money had and received has been described as “an obligation

which the law creates in the absence of agreement when one party possesses money that in

equity and good conscience [the party] ought not to retain and that belongs to another.” Kavitz v.

Int’l Bus. Machs. Corp., No. 09-CV-5710, 2010 WL 11507447, at *10 (S.D.N.Y. Aug. 27, 2010)

(citation omitted). Under New York law, “an action for money had and received lies when (1)

defendant received money belonging to plaintiff; and (2) defendant benefitted from the receipt of

money; and (3) under principles of equity and good conscience, defendant should not be




                                                 29
        Case 7:20-cv-03811-KMK Document 36 Filed 07/27/21 Page 30 of 31




permitted to keep the money.” Johnson v. JPMorgan Chase Bank, N.A., 488 F. Supp. 3d 144,

160 (S.D.N.Y. 2020) (citation omitted). Courts have characterized this cause of action as

“essentially identical to a claim of unjust enrichment.” Id. (quoting Belda v. Doerfler, No. 14-

CV-941, 2015 WL 5737320, at *4 n.4 (S.D.N.Y. Sept. 30, 2015) (gathering cases)); see also

Hassan, 2021 WL 293255, at *12 (same); Fischer v. Graham, No. 15-CV-6414, 2016 WL

3181157, at *4 n.3 (S.D.N.Y. June 3, 2016) (same).

       As with unjust enrichment, “[h]owever, where a valid contract exists between the parties

regarding the issue at dispute, a quasi-contractual theory, such as money had and received,

cannot be maintained.” Dessert Beauty, 519 F. Supp. 2d at 420; see also Indep. Order of

Foresters v. Donald, Lufkin & Jenrette, Inc., 157 F.3d 933, 940 (2d Cir. 1998) (affirming district

court’s dismissal of claim for money had and received “on the basis that quasi contract does not

lie where, as here, there is a valid contract between the parties respecting the matter at issue”);

Stanley, 466 F. Supp. 3d at 430 (“As a general rule, the existence of a valid contract renders

unjust enrichment and money had and received unavailable as a remedy.”); Ellington Credit

Fund, Ltd. v. Select Portfolio Servicing, Inc., 837 F. Supp. 2d 162, 205 (S.D.N.Y. 2011) (“[A]n

action for ‘money had and received’ does not lie where there is a valid contract between the

parties respecting the matter at issue.”). Where, as here, the parties are in a contractual

relationship and the plaintiff’s claim for money had and received “merely duplicates [a] defective

breach of contract claim,” courts will dismiss the claim for money had and received. See Kavitz,

2010 WL 11507447, at *10 (“Here, [p]laintiff’s claim for money had and received merely

duplicates his breach of contract claim, and so is not actionable.”); see also Zagoria, 2021 WL

1026511, at *5, *6 (dismissing the plaintiff’s claim for money had and received because it was

“duplicative of [his] breach of contract claim” and the plaintiff’s “relationship with [the




                                                 30
          Case 7:20-cv-03811-KMK Document 36 Filed 07/27/21 Page 31 of 31




university] [was] contractual in nature”); Music Royalty Consulting, Inc. v. Reservoir Media

Mgmt., Inc., No. 18-CV-9480, 2019 WL 1950137, at *9 (S.D.N.Y. Apr. 17, 2019) (dismissing a

claim for money had and received that was “duplicative of [the plaintiff’s] breach of contract

claims” where the parties’ relationship was governed by “a valid and enforceable contract”);

Ellington Credit, 837 F. Supp. 2d at 205 (dismissing a “duplicative” claim for money had and

received where there was “a valid contract between the parties respecting the matter at issue”

(citation omitted)).

       Accordingly, for the same reasons the Court is dismissing Plaintiffs’ unjust enrichment

claim, it also dismisses their claim for money had and received.

                                          III. Conclusion

       For the reasons stated above, Defendant’s Motion is granted.

       Because this is the first adjudication of Plaintiffs’ claims on the merits, the First

Amended Complaint is dismissed without prejudice. To the extent Plaintiffs have a good faith

basis for filing a second amended complaint, they must do so within 30 days of the date of this

Opinion & Order. Failure to properly and timely amend will result in dismissal of the First

Amended Complaint with prejudice. The Clerk of Court is respectfully directed to terminate the

pending Motion, (Dkt. No. 23).

SO ORDERED.

 Dated:    July 27, 2021
           White Plains, New York

                                                             KENNETH M. KARAS
                                                            United States District Judge




                                                 31
